[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed.
See Opinion and Judgment Entry. [FORD] (NADER) (O'NEILL)
INEFFECTIVE ASSISTANCE OF COUNSEL:
In Ohio, a licensed attorney is strongly presumed competent. Furthermore, debatable trial tactics generally do not constitute a deprivation of effective counsel. Finally, the counsel is ineffective if his conduct so undermined the proper functioning of the adversarial process that the trial cannot be relied on as having produced a just result.